UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934 000-29485 (Commission File No.) Resolve Staffing, Inc. (Exact name of registrant as specified in its charter) 3235 Omni DriveCincinnati, OH 45245 800-894-4250 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock $0.01 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)(i) x Rule12h-3(b)(1)(i) £ Rule12g-4(a)(1)(ii) x Rule12h-3(b)(1)(ii) £ Rule12g-4(a)(2)(i) £ Rule12h-3(b)(2)(i) £ Rule12g-4(a)(2)(ii) £ Rule12h-3(b)(2)(ii) £ Rule15d-6 £ Approximate number of holders of record as of the certification or notice date:299shareholders. Pursuant to the requirements of the Securities Exchange Act of 1934, Resolve Staffing, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. RESOLVE STAFFING, INC. Date: March 14. 2008 By: /s/ Ron Heineman Ron Heineman CEO
